DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 20 set forth a “tangible computer-readable medium.”  However, the specification as originally filed does not explicitly define the machine-readable medium by stating that it '. . . includes, but is not limited to' a number of various mediums (see [0022] instant application). The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01. When the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-11, 13-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US Pub. 2019/0229943) in view of Cannistraro (US Pub. 2014/0009676), herein referenced as Edwards and Cannistraro, respectively.	
Regarding claim 1, Edwards discloses “A method comprising: collecting device activity data relating to a first media consumer, wherein the device activity data corresponds to activity of one or more devices in an environment of the first media 
determining, based on the device activity data, at least one action performable by a device in an environment of a second media consumer ([0003]-[0004], i.e., identifying an analogous home automation device at a second home); 
… controlling one or more devices in an environment of the second media consumer to perform the determined action(s).” ([0003]-[0004], [00073]-[0074], i.e., causing the analogous home automation devices in the second home to operate in the respective analogous destination state of the second scene).
Edwards fails to explicitly disclose wherein the device activity data corresponds to activity of one or more devices in an environment of the first media consumer during playback of a given media asset by the first media consumer; detecting playback of the given media asset by the second media consumer; and in response to detecting playback of the given media asset, controlling one or more devices in an environment.
Cannistraro teaches the technique of wherein the device activity data corresponds to activity of one or more devices in an environment of the first media consumer during playback of a given media asset by the first media consumer; detecting playback of the given media asset by the … media consumer; and in response to detecting playback of the given media asset, controlling one or more devices in an environment ([0005]-[0006], [0013], [0142]-[0143], i.e., when watching an episode from a television show on “TV1” and search for a saved scene in which “TV2” is 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of wherein the device activity data corresponds to activity of one or more devices in an environment of the first media consumer during playback of a given media asset by the first media consumer; detecting playback of the given media asset by the media consumer; and in response to detecting playback of the given media asset, controlling one or more devices in an environment as taught by Cannistraro, to improve the crowdsourcing generalized smart home automation scenes system of Edwards for the predictable result of providing recommended scenes based on states of devices in the scene and usage patterns ([0007]).
Regarding claim 2, Edwards discloses “comprising collecting device activity data relating to a plurality of first media consumers, the device activity data corresponding to activity of devices in respective environments of the first media consumers.” ([0003]-[0004], [0026], [0028], [0031], [0041], [0076], [0079], i.e., collecting and discovering devices for defining a smart home automation scene, including operational modes/destination states).
	Regarding claim 4, Edwards fails to explicitly disclose “comprising determining an activity profile for the media asset based on the device activity data for the plurality of first media consumers, and wherein the determining step comprises determining the at least one action based on the activity profile.”

	Regarding claim 5, Edwards discloses “wherein the device activity data indicates one or more of: activation, deactivation, and operational state of a device.” ([0003]-[0004], [0026], [0028], [0031], [0041], i.e., operational modes/destination states).
	Regarding claim 6, Edwards fails to explicitly disclose “wherein collecting device activity data comprises receiving, from a device in the environment of a given media consumer, operational data, optionally indicating one or more of: activation, deactivation, and operational state of the device.” 
	Cannistraro teaches the technique of wherein collecting device activity data comprises receiving, from a device in the environment of a given media consumer, operational data, optionally indicating one or more of: activation, deactivation, and 
Regarding claim 10, Edwards discloses “selecting the one or more actions based on one or more of: a database of device actions available for given devices; and a database of media consumer data indicating controllable devices available in the media consumer's environment.” ([0092]-[0095], Figs. 11-12).
	Regarding claim 11, Edwards fails to explicitly disclose “collecting device activity data relating to one or more first media consumers in response to detecting playback of the given media asset by the one or more first media consumers.”
	Cannistraro teaches the technique of collecting device activity data relating to one or more first media consumers in response to detecting playback of the given media asset by the one or more first media consumers ([0005]-[0006], [0010], [0013], [0091], [0142]-[0143], i.e., receiving states while media is playing)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of collecting device 
Regarding claim 13, Edwards discloses “wherein controlling one or more devices in the environment comprises one or more of: activating a device; deactivating a device; setting an operating state of a device; configuring a control setting, operating schedule or control program of a device.” ([0003]-[0004], [0026], [0028], [0031], [0041], i.e., operational modes/destination states).
	Regarding claim 14, Edwards discloses “wherein controlling one or more devices comprises one or more of: controlling one or more lights, preferably to activate or deactivate said lights or set a brightness level or colour for said lights; controlling a temperature management system for managing a temperature of the environment, such as a heating or cooling system; controlling a temperature management system to activate, deactivate or set a target temperature level for the temperature management system or to alter a control schedule for the temperature management system.” ([0002], [0026], [0031], [0063], [0097], Fig. 12, i.e., controlling lights and brightness level and Nest thermostat to begin heating the house).
	Regarding claim 15, Edwards discloses “wherein the one or more devices comprise one or more network-connected household appliances.” ([0002], [0004]-[0005], [0062], [0067], Figs. 1, 11-13, i.e., home automation devices connected to a home network).
claim 17, Edwards discloses “wherein the (or each) first media consumer environment and/or the (or each) second media consumer environment comprises a smart home having a plurality of devices connectable to each other and/or to a smart home control system in the home and/or to an external network such as the Internet; wherein collecting device activity data comprises collecting the device activity data using a smart home monitoring system installed at the first media consumer environment, and transmitting the device activity data to a central processing system over the external network for storage and analysis.” ([0003]-[0004], [0039], [0109], [0118], Figs. 10, 14-15, i.e., a computer in first user’s home or a server run by a third party and transmitting commands to analogous home automation device in second home).
	Regarding claim 18, Edwards discloses “performing the step of determining device actions at a central processing system based on device activity data received from one or more first media consumer environments; and transmitting the determined actions to one or more environments of one or more second media consumers, optionally to smart home control systems installed at the one or more second media consumer environments.” ([0003]-[0004], [0039], [0109], [0118], Figs. 10, 14-15, i.e., a computer in first user’s home or a server run by a third party and transmitting commands to analogous home automation device in second home).
	Regarding claim 19, Edwards discloses “wherein the controlling step comprises transmitting control commands from a smart home control system, installed at the environment or connected remotely via a network, to the one or more devices in the 
	Regarding claim 20, Edwards discloses “A tangible computer-readable medium comprising software code adapted, when executed by one or more processors of a computer system, to perform the steps of: collecting device activity data relating to a first media consumer … ([0003]-[0004], [0026], [0028], [0031], [0041], [0076], [0079], i.e., collecting and discovering devices for defining a smart home automation scene, including operational modes/destination states); 
determining, based on the device activity data, at least one action performable by a device in an environment of a second media consumer ([0003]-[0004], i.e., identifying an analogous home automation device at a second home); 
… controlling one or more devices in an environment of the second media consumer to perform the determined action(s).” ([0003]-[0004], [00073]-[0074], i.e., causing the analogous home automation devices in the second home to operate in the respective analogous destination state of the second scene).
Edwards fails to explicitly disclose wherein the device activity data corresponds to activity of one or more devices in an environment of the first media consumer during playback of a given media asset by the first media consumer; detecting playback of the given media asset by the second media consumer; and in response to detecting playback of the given media asset, controlling one or more devices in an environment.
Cannistraro teaches the technique of wherein the device activity data corresponds to activity of one or more devices in an environment of the first media consumer during playback of a given media asset by the first media consumer; the given media asset by the … media consumer; and in response to detecting playback of the given media asset, controlling one or more devices in an environment ([0005]-[0006], [0013], [0142]-[0143], i.e., when watching an episode from a television show on “TV1” and search for a saved scene in which “TV2” is playing an episode from the same television show. The portable device can attempt apply the states of devices in the scene similar to devices around “TV1”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of wherein the device activity data corresponds to activity of one or more devices in an environment of the first media consumer during playback of a given media asset by the first media consumer; detecting playback of the given media asset by the media consumer; and in response to detecting playback of the given media asset, controlling one or more devices in an environment as taught by Cannistraro, to improve the crowdsourcing generalized smart home automation scenes system of Edwards for the predictable result of providing recommended scenes based on states of devices in the scene and usage patterns ([0007]).
	Regarding claim 21, Edwards discloses “A system comprising one or more processors with associated memory configured to: collect device activity data relating to a first media consumer… ([0003]-[0004], [0026], [0028], [0031], [0041], [0076], [0079], i.e., collecting and discovering devices for defining a smart home automation scene, including operational modes/destination states); 

… control one or more devices in an environment of the second media consumer to perform the determined action(s).” ([0003]-[0004], [00073]-[0074], i.e., causing the analogous home automation devices in the second home to operate in the respective analogous destination state of the second scene).
Cannistraro teaches the technique of wherein the device activity data corresponds to activity of one or more devices in an environment of the first media consumer during playback of a given media asset by the first media consumer; detecting playback of the given media asset by the … media consumer; and in response to detecting playback of the given media asset, controlling one or more devices in an environment ([0005]-[0006], [0013], [0142]-[0143], i.e., when watching an episode from a television show on “TV1” and search for a saved scene in which “TV2” is playing an episode from the same television show. The portable device can attempt apply the states of devices in the scene similar to devices around “TV1”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of wherein the device activity data corresponds to activity of one or more devices in an environment of the first media consumer during playback of a given media asset by the first media consumer; detecting playback of the given media asset by the media consumer; and in response to detecting playback of the given media asset, controlling one or more devices in an environment as taught by Cannistraro, to improve the crowdsourcing generalized smart .

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Cannistraro and in further view of Bruhn et al. (US Pub. 2017/0191695), herein referenced as Bruhn.
	Regarding claim 8, the combination fails to disclose “wherein determining actions comprises determining for at least one action a time for the action relative to a start time of the media asset, the controlling step controlling a device to perform the action at the start time relative to start of playback of the media asset by the second media consumer.”
	Bruhn teaches the technique of wherein determining actions comprises determining for at least one action a time for the action relative to a start time of the media asset, the controlling step controlling a device to perform the action at the start time relative to start of playback of the media asset by the … media consumer ([0177], i.e., the television receive may turn on the television display at the day and time that the user watches the television program). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of wherein determining actions comprises determining for at least one action a time for the action relative to a start time of the media asset, the controlling step controlling a device to perform the action at the start time relative to start of playback of the media asset by the media consumer as taught by Bruhn, to improve the .

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Cannistraro and in further view of Cipollo et al. (US Pub. 2016/0070244), herein referenced as Cipollo.
	Regarding claim 9, the combination fails to explicitly disclose “wherein the at least one action comprises a schedule of a plurality of actions to be performed by one or more devices in the environment, each optionally associated with a time the action is to be performed.”
 	Cipollo teaches the technique wherein the at least one action comprises a schedule of a plurality of actions to be performed by one or more devices in the environment, each optionally associated with a time the action is to be performed ([0005], [0008], [0032], [0040], i.e., scenes may be activated based on a schedule). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of wherein the at least one action comprises a schedule of a plurality of actions to be performed by one or more devices in the environment, each optionally associated with a time the action is to be performed as taught by Cipollo, to improve the crowdsourcing generalized smart home automation scenes system of Edwards for the predictable result of providing the user the convenience of pre-programming scenes to activate at particular times.
	
Allowable Subject Matter
Claims 3, 7, 12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        January 29, 2021